EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 29, line 6, in the phrase “a subject”, replace “a” with --the--.
	In claim 33, line 3, in the word “
	In claim 33, line 5, in the word “extend

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Regarding claim 29 and its dependent claim(s), if any, the prior art (e.g., US 2009/0116617) discloses an imaging apparatus (title) for generating an image of a subject (120), the imaging apparatus comprising: a scanning arrangement which includes an energy emitting source which emits x-rays (102) and a detector (116); a housing (figs. 2b and 4) which houses the scanning arrangement and includes an internal scanning zone or area defined between a floor upon which a subject stands, a ceiling positioned above the subject, two side walls, and an opening to permit ingress and egress of the subject into and from the housing (figs. 2b and 4) for scanning by the scanning arrangement; the energy emitting source (102) and detector (116) positioned on opposing sides of the internal scanning zone outside of the scanning zone; a displacing arrangement (with 201,202) which serves operatively to interconnect the energy emitting source and detector and is housed within the housing (fig. 2b) and is configured to collectively displace the energy emitting source and detector relative to the housing in a scanning 
However, the prior art fails to disclose or fairly suggest an imaging apparatus for generating an image of a subject, the imaging apparatus including: wherein the displacing arrangement includes a belt-and-pulley drive arrangement configured to displace the scanning arrangement along a vertical axis of the imaging apparatus with at least one motor drivingly connected to the belt and pulley drive arrangement, wherein the entire motor and at least all or part of the belt-and-pulley drive arrangement are disposed 

Regarding claim 32 and its dependent claim(s), if any, the prior art discloses a corresponding apparatus.   
However, the prior art fails to disclose or fairly suggest an imaging apparatus for generating an image of a subject, the imaging apparatus including: wherein the displacing arrangement includes a belt-and-pulley drive arrangement configured to displace the scanning arrangement along a vertical axis of the imaging apparatus with at least one motor drivingly connected to the belt and pulley drive arrangement, wherein the entire motor and at least part of the belt-and-pulley drive arrangement are disposed above or below the scanning zone; and  the belt-and-pulley drive arrangement includes first and second drive belts drivingly connected to pulleys in a U-shaped configuration around the scanning zone, wherein a pair of the first drive belts, which serve to connect the energy emitting source and detector together, are disposed above or below the scanning zone, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884